Case 2:20-cv-05667-JHS Document 1-3 Filed 11/13/20 Page 1 of 7




          Exhibit “C”
Civil Docket Report                                                         Page 1 of 6
             Case 2:20-cv-05667-JHS Document 1-3 Filed 11/13/20 Page 2 of 7



                                                                      No Items in Cart         dbernheim

                                                                               Civil Docket Report
                                       A $5 Convenience fee will be added to the transaction at checkout.
 Case Description

  Case ID:             200501785
  Case Caption:        GOLDFARB VS KALODIMOS
  Filing Date:         Thursday , May 28th, 2020
  Court:               MAJOR JURY-COMPLEX
  Location:            City Hall
  Jury:                JURY
  Case Type:           LIBEL, SLANDER, MISREPRESENT
  Status:              LISTED FOR SETTLEMENT CONF

 Related Cases

 No related cases were found.

 Case Event Schedule

               Event              Date/Time       Room          Location                 Judge
 PROJECTED                      02-MAY-2022 City            Courtroom 602,        NEW, ARNOLD L
 SETTLEMENT CONF                09:00 AM    Hall            City Hall
 DATE
 PROJECTED PRE-TRIAL            04-JUL-2022      City       Courtroom 602,        NEW, ARNOLD L
 CONF. DATE                     09:00 AM         Hall       City Hall
 PROJECTED TRIAL DATE 01-AUG-2022 City                      Courtroom 602,        NEW, ARNOLD L
                      09:00 AM    Hall                      City Hall


 Case motions

 No case motions were found.

 Case Parties

                                                    Expn
      Seq #                            Assoc                          Type                Name
                                                    Date
           1                                                   ATTORNEY             SENOFF,
                                                               FOR                  DAVID S
                                                               PLAINTIFF
 Address:                                         Aliases: none



file:///C:/Users/mcbrij/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/...         11/12/2020
Civil Docket Report                                                         Page 2 of 6
             Case 2:20-cv-05667-JHS Document 1-3 Filed 11/13/20 Page 3 of 7


               FIRST LAW STRATEGY
               GROUP LLC
               121 S BROAD ST
               SUITE 300
               PHILADELPHIA PA 19107
               (215)258-4700
               dsenoff@firstlawstrategy.com


           2                                 1                  PLAINTIFF        GOLDFARB
                                                                                 MD, STANLEY
 Address: 801 MUIRFIELD ROAD                       Aliases: none
          BRYN MAWR PA 19010


           3                                 5                  DEFENDANT        KALODIMOS
                                                                                 MD,
                                                                                 HARRISON A
 Address: 3874 SCOTT LANE                          Aliases: none
          GIG HARBOR WA 98335


           4                                                    TEAM LEADER NEW,
                                                                            ARNOLD L
 Address: 606 CITY HALL                            Aliases: none
          PHILADELPHIA PA 19107
          (215)686-7260


           5                                                    ATTORNEY         BERNHEIM III
                                                                FOR              3D, DANIEL S
                                                                DEFENDANT
 Address: WILENTZ GOLDMAN &                        Aliases: none
          SPITZER PA
          TWO PENN CENTER PLAZA
          SUITE 910
          PHILADELPHIA PA 19102
          (215)636-4468
          dbernheim@wilentz.com


 Docket Entries

     Filing                                                        Disposition     Approval/
                       Docket Type               Filing Party
   Date/Time                                                          Amount       Entry Date




file:///C:/Users/mcbrij/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/...   11/12/2020
Civil Docket Report                                                         Page 3 of 6
             Case 2:20-cv-05667-JHS Document 1-3 Filed 11/13/20 Page 4 of 7


 28-MAY-2020 ACTIVE CASE                                                       29-MAY-2020
 08:29 PM                                                                      12:46 PM
        Docket
                E-Filing Number: 2005035619
         Entry:


 28-MAY-2020 COMMENCEMENT                    SENOFF,                           29-MAY-2020
 08:29 PM    CIVIL ACTION JURY               DAVID S                           12:46 PM
  Documents: Final Cover

        Docket
                none.
         Entry:


 28-MAY-2020 PRAE TO ISSUE WRIT              SENOFF,                           29-MAY-2020
 08:29 PM    OF SUMMONS                      DAVID S                           12:46 PM
  Documents: Praecipe for Writ of Summons.pdf

        Docket PRAECIPE TO ISSUE WRIT OF SUMMONS FILED. WRIT OF
         Entry: SUMMONS ISSUED.


 28-MAY-2020 JURY TRIAL                      SENOFF,                           29-MAY-2020
 08:29 PM    PERFECTED                       DAVID S                           12:46 PM
        Docket
                8 JURORS REQUESTED.
         Entry:


 28-MAY-2020 WAITING TO LIST                 SENOFF,                           29-MAY-2020
 08:29 PM    CASE MGMT CONF                  DAVID S                           12:46 PM
        Docket
                none.
         Entry:


 15-JUN-2020 AFFIDAVIT OF                    SENOFF,                           15-JUN-2020
 11:18 AM    SERVICE FILED                   DAVID S                           11:22 AM
  Documents: Affidavit of Service.pdf

                AFFIDAVIT OF SERVICE OF PLAINTIFF'S WRIT OF SUMMONS UPON
        Docket
                HARRISON A KALODIMOS BY CERTIFIED MAIL ON 06/08/2020 FILED.
         Entry:
                (FILED ON BEHALF OF STANLEY GOLDFARB)


 16-OCT-2020 LISTED FOR CASE                                                   16-OCT-2020
 04:30 PM    MGMT CONF                                                         04:30 PM




file:///C:/Users/mcbrij/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/...   11/12/2020
Civil Docket Report                                                         Page 4 of 6
             Case 2:20-cv-05667-JHS Document 1-3 Filed 11/13/20 Page 5 of 7


        Docket none.
         Entry:


 20-OCT-2020 NOTICE GIVEN                                                      20-OCT-2020
 12:30 AM                                                                      12:30 AM
        Docket
                none.
         Entry:


 20-OCT-2020 COMPLAINT FILED                  SENOFF,                          20-OCT-2020
 12:45 PM    NOTICE GIVEN                     DAVID S                          01:47 PM
  Documents: Complaint.pdf

                COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS
        Docket
                AFTER SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED. (FILED
         Entry:
                ON BEHALF OF STANLEY GOLDFARB)


 27-OCT-2020 AFFIDAVIT OF                     SENOFF,                          28-OCT-2020
 09:16 PM    SERVICE FILED                    DAVID S                          10:17 AM
  Documents: Affidavit of Service of Complaint and Notice of Conference.pdf

                AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON
        Docket
                HARRISON A KALODIMOS BY CERTIFIED MAIL ON 10/24/2020 FILED.
         Entry:
                (FILED ON BEHALF OF STANLEY GOLDFARB)


 02-NOV-2020 CASE MGMT                        ORVIK, ERIK                      02-NOV-2020
 05:21 PM    CONFERENCE                                                        05:21 PM
             COMPLETED
        Docket
                none.
         Entry:


 02-NOV-2020 CASE MANAGEMENT                                                   02-NOV-2020
 05:21 PM    ORDER ISSUED                                                      05:21 PM
  Documents: CMOIS_12.pdf

        Docket CASE MANAGEMENT ORDER COMPLEX TRACK - AND NOW, 02-
         Entry: NOV-2020, it is Ordered that: 1. The case management and time
                standards adopted for complex track cases shall be applicable to this case
                and are hereby incorporated into this Order. 2. All discovery on the above
                matter shall be completed not later than 07-FEB-2022. 3. Plaintiff shall
                identify and submit curriculum vitae and expert reports of all expert
                witnesses intended to testify at trial to all other parties not later than 07-




file:///C:/Users/mcbrij/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/...   11/12/2020
Civil Docket Report                                                         Page 5 of 6
             Case 2:20-cv-05667-JHS Document 1-3 Filed 11/13/20 Page 6 of 7


                 MAR-2022. 4. Defendant and any additional defendants shall identify and
                 submit curriculum vitae and expert reports of all expert witnesses intended
                 to testify at trial not later than 04-APR-2022. 5. All pre-trial motions shall
                 be filed not later than 04-APR-2022. 6. A settlement conference may be
                 scheduled at any time after 02-MAY-2022. Prior to the settlement
                 conference all counsel shall serve all opposing counsel and file a
                 settlement memorandum containing the following: (a) A concise summary
                 of the nature of the case if plaintiff or of the defense if defendant or
                 additional defendant; (b) A statement by the plaintiff or all damages
                 accumulated, including an itemization of injuries and all special damages
                 claimed by categories and amount;(c) Defendant shall identify all
                 applicable insurance carriers, together with applicable limits of liability. 7.
                 A pre-trial conference will be scheduled any time after 04-JUL-2022.
                 Fifteen days prior to pre-trial conference, all counsel shall serve all
                 opposing counsel and file a pre-trial memorandum containing the
                 following:(a) A concise summary of the nature of the case if plaintiff or the
                 defense if defendant or additional defendant;(b) A list of all witnesses who
                 may be called to testify at trial by name and address. Counsel should
                 expect witnesses not listed to be precluded from testifying at trial;(c) A list
                 of all exhibits the party intends to offer into evidence. All exhibits shall be
                 pre-numbered and shall be exchanged among counsel prior to the
                 conference. Counsel should expect any exhibit not listed to be precluded
                 at trial;(d) Plaintiff shall list an itemization of injuries or damages sustained
                 together with all special damages claimed by category and amount. This
                 list shall include as appropriate, computations of all past lost earnings and
                 future lost earning capacity or medical expenses together with any other
                 unliquidated damages claimed; and (e) Defendant shall state its position
                 regarding damages and shall identify all applicable insurance carriers,
                 together with applicable limits of liability;(f) Each counsel shall provide an
                 estimate of the anticipated length of trial. 8. It is expected that the case will
                 be ready for trial 01-AUG-2022, and counsel should anticipate trial to
                 begin expeditiously thereafter. 9. All counsel are under a continuing
                 obligation and are hereby ordered to serve a copy of this order upon all
                 unrepresented parties and upon all counsel entering an appearance
                 subsequent to the entry of this order. ...BY THE COURT: ARNOLD NEW,
                 J.


 02-NOV-2020 LISTED FOR                                                          02-NOV-2020
 05:21 PM    SETTLEMENT CONF                                                     05:21 PM
        Docket
                none.
         Entry:


 02-NOV-2020 LISTED FOR PRE-                                                     02-NOV-2020
 05:21 PM    TRIAL CONF                                                          05:21 PM
        Docket
                none.
         Entry:



file:///C:/Users/mcbrij/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/...     11/12/2020
Civil Docket Report                                                         Page 6 of 6
             Case 2:20-cv-05667-JHS Document 1-3 Filed 11/13/20 Page 7 of 7




 02-NOV-2020 LISTED FOR TRIAL                                                             02-NOV-2020
 05:21 PM                                                                                 05:21 PM
        Docket
                none.
         Entry:


 02-NOV-2020 NOTICE GIVEN                                                                 04-NOV-2020
 05:21 PM    UNDER RULE 236                                                               09:22 AM
        Docket NOTICE GIVEN ON 04-NOV-2020 OF CASE MANAGEMENT ORDER
         Entry: ISSUED ENTERED ON 02-NOV-2020.


 10-NOV-2020 ENTRY OF                             BERNHEIM III                            10-NOV-2020
 11:02 AM    APPEARANCE                           3D, DANIEL S                            01:05 PM
  Documents: Kalodimos.EOA.COS.111020.pdf

        Docket ENTRY OF APPEARANCE OF DANIEL S BERNHEIM III FILED. (FILED
         Entry: ON BEHALF OF HARRISON A KALODIMOS)




           Case Description     Related Cases      Event Schedule         Case Parties   Docket Entries



                         E-Filing System        Search Home         Return to Results




file:///C:/Users/mcbrij/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/...                11/12/2020
